Citation Nr: 0320961	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  98-15 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
rating decision of October 12, 1970, which awarded service 
connection for postoperative residuals of an arthrotomy for 
removal of the medial meniscus of the right knee and assigned 
a noncompensable disability evaluation.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of an arthrotomy for removal of the medial meniscus 
of the right knee, for the period from March 21, 1997, to 
June 18, 2000.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee instability, for the period from June 19, 2000.

4.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee, for the period from June 
19, 2000.

5.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the veteran's service-
connected right knee disability.


6.  Entitlement to service connection for a back disorder, 
claimed as secondary to the veteran's right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1997 and April 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In February 2003, the veteran 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.

At his February 2003 Board hearing, the veteran testified to 
being depressed for many years and said he was angry and in 
considerable pain.  He indicated that he experienced martial 
difficulties and said, "certainly a component of my failure 
in my marriage was, I think, due to the depression and the 
pain that resulted from my 

knee."  While it is not made clear in the record, it may be 
that, by these statements, the veteran seeks to raise a claim 
of entitlement to service connection for a psychiatric 
disorder identified as depression, secondary to his service-
connected right knee disability.  The matter is thus referred 
to the RO for appropriate clarification and consideration.

The matters of the veteran's claims of entitlement to a 
compensable evaluation for a right knee disability, for the 
period from March 21, 1997, to June 18, 2000; ratings in 
excess of 10 percent for right knee instability and right 
knee osteoarthritis, from June 19, 2000; and entitlement to 
service connection for left knee and back disorders, 
secondary to the service-connected right knee disorder will 
be addressed in the remand section below.


FINDING OF FACT

The October 1970 rating decision which granted service 
connection for postoperative residuals of arthrotomy for 
removal of the medial meniscus of the right knee, and awarded 
a noncompensable disability evaluation, was reasonably 
supported by the evidence then of record, and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

There was no clear and unmistakable error in the October 12, 
1970, rating decision which awarded service connection for 
postoperative residuals of an arthrotomy for removal of the 
medial meniscus of the right knee, and assigned a 
noncompensable disability evaluation.  38 U.S.C.A. § 4005 
(West 1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); 38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has raised a claim of clear and unmistakable 
error (CUE) with respect to the October 12, 1970, rating 
decision that granted service connection for post-operative 
residuals of an arthrotomy for removal of the medial meniscus 
of the right knee, and assigned a noncompensable disability 
evaluation for that condition.  In his written statements and 
oral testimony, he contends that the RO applied the incorrect 
diagnostic code to evaluate his right knee disability and 
that, if he had been properly evaluated under Diagnostic Code 
5259 (for cartilage, semilunar, removal of, symptomatic), a 
10 percent disability evaluation would have been awarded from 
that time.  

As noted, the veteran asserts that there was CUE in the 
October 1970 rating decision as to the right knee.  CUE is 
the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of the error is accepted. if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  Following written 
notification thereof, the veteran did not appeal the October 
1970 RO decision and, therefore, it became final.  38 
U.S.C.A. § 4005 (West 1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970).  Under the provisions of 38 C.F.R. § 3.105(a), 
however, previous determinations that are final and binding, 
including decisions as to service connection, will be 
accepted as correct in the absence of CUE, but if the 
evidence establishes clear and unmistakable error, the prior 
decision will be reversed and amended.

I.  Factual Background

The veteran's service medical records (SMRs) include a 
September 1966 hospital record that reflects he was 
hospitalized in July of that year for treatment of a torn 
medial meniscus of the right knee.  According to the clinical 
history in the record, in May 1966 the veteran twisted his 
right knee that caused pain, swelling and an inability to 
fully extend his knee.  There was no previous history of a 
knee injury.  He was treated with a cylinder cast for two 
weeks, but continued to have pain over the anteromedial 
aspect of the knee, and was unable to regain full knee 
extension.  When examined at admission in July 1966, his 
physical findings were essentially negative aside from the 
right knee, which exhibited a trace of effusion and 
tenderness to palpation over the anteromedial joint line.  
There was 1-inch quadriceps atrophy five inches above the 
patella.  There was loss of the final 10 to 15 degrees of 
extension.  The collateral and cruciate ligaments were 
stable.  X-rays of the right knee were normal.  The record 
indicates that the veteran underwent an arthrotomy.  A bucket 
handle tear of the medial meniscus was found, and the 
meniscus was removed in its entirety.  According to the 
record, the procedure was well tolerated.  Post-operatively, 
there was mild effusion that subsided spontaneously.  The 
veteran continued to recuperate satisfactorily.  By September 
1966, he had a full range of knee motion and lifted 30 pounds 
in quadriceps progressive resistive exercises.  He did 
complain of mild residual subpatellar discomfort.  It was 
noted that maximum benefits of hospitalization were achieved, 
and the veteran felt fit for and was discharged to duty.

A late September 1966 medical record indicates that the 
veteran was seen in the clinic for complaints of right knee 
pain.  It was noted that he had fallen from a ladder two days 
earlier, and was in severe pain in the right knee area.  
Examination revealed a moderate amount of pain and swelling 
in the subpatellar area, with full range of motion but pain 
in all directions.  X-rays were requested, and the veteran 
was referred for an orthopedic consultation.  According to 
the orthopedic consultation report, dated the same day, 
shortly after returning to duty the veteran had reinjured his 
knee on a ship's ladder.  He was currently walking with a 
cane.  There was no effusion in the knee, and he had a full 
range of motion.  There was some patellofemoral discomfort 
noted.  There was no ligamentous instability.  The clinical 
impression was patellofemoral chondromalacia. 

The SMRs are silent for any knee problems from 1966 through 
1968.  When he was examined for release from active duty in 
January 1969, the veteran's lower extremities and 
musculoskeletal system were reported to be normal upon 
clinical evaluation.  No complaint of right knee trouble was 
noted.

Post service, in July 1969, the veteran submitted an original 
claim for service connection, indicating that he had 
sustained an injury to his right knee in 1966.  He listed no 
post-service treatment for the knee.

In August 1970, the veteran underwent VA medical examination.  
He complained of right knee pain that bothered him 
"occasionally".  It was noted that in 1966 he had undergone 
removal of a torn meniscus (internal).  He said he had an 
aching knee at times.  On examination, the veteran was 
observed to have a normal anatomical contour, with no points 
of tenderness or pain elicited in his right knee.  There was 
no loss of motion, and the knee was well stabilized with good 
quadriceps tone.  The report indicates that the veteran 
squatted and walked normally.  The diagnosis was 
postoperative residuals from an arthrotomy for removal of the 
medial meniscus of the right knee.  A report of an X-ray of 
the right knee revealed no intrinsic bone or joint pathology, 
and no abnormal soft tissue calcifications.

In October 1970, the RO granted service connection for 
postoperative residuals of an arthrotomy for removal of the 
medial meniscus of the right knee and evaluated the 
disability as noncompensable under Diagnostic Code (DC) 5299.  
In a letter to the veteran dated the same month, the RO 
notified him of the action taken on his claim and advised him 
of his appellate rights.  No appeal was filed.

In his lengthy written statements and oral testimony in the 
context of the present CUE claim, the veteran has maintained 
that his surgery in service involved removal of semi-lunar 
cartilage and should have been evaluated under DC 5259, which 
evaluated cartilage, semilunar, removal of, symptomatic.  If 
evaluated under that diagnostic code, he argues that a 
compensable (10 percent) disability evaluation would have 
been assigned for his service-connected right knee 
disability.  At his February 2003 Travel Board hearing, he 
testified that he experienced knee pain during the October 
1970 VA examination, and that his knees popped when the VA 
examiner asked him to squat.  He said that the examiner 
advised him to take aspirin for the pain.



II.  Analysis

A.  Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

In pertinent part, these new provisions address notification 
requirements in VA claims, and VA's duty to assist claimants 
in the development of claims, such as by securing additional 
records, affording medical examinations to claimants, etc.  
The VCAA and its implementing regulations do not expressly 
indicate whether such provisions apply to claims alleging CUE 
in prior final rating decisions.  Therefore, we must now 
address that issue in the first instance.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Given the nature of a claim to revise an earlier final RO 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since, as 
discussed below, the evaluation of such a claim is based upon 
the record as it was constituted at the time of the decision 
as to which reversal or revision is sought.  As to procedure, 
the Board notes that the RO advised the veteran and his 
representative as to the appropriate laws and regulations 
relating to CUE claims, in the detailed May 2002 Statement of 
the Case and the July 2002 Supplemental Statement of the 
Case.  Considering the foregoing, the Board finds that the 
provisions of the VCAA are inapplicable to the instant CUE 
issue.

The Board believes this conclusion to be consistent with the 
holding of the Court of Appeals for Veterans Claims in Parker 
v. Principi 15 Vet. App. 407, 412 (2002) (holding VCAA 
inapplicable to claim that RO decision contained CUE).  The 
Parker decision also cited Livesay v. Principi, 15 Vet.App. 
165, 178-79 (2001) (en banc), which held that a CUE motion is 
not a claim for benefits, and the VCAA definition of a 
claimant cannot encompass a person seeking revision of a 
final decision based upon CUE.  In any event, even if the 
VCAA were held to be applicable to this matter, we find that 
any requirements of the VCAA have been fully satisfied, and 
no further action is necessary by the Board to ensure 
compliance with that statute.  For example, in April 2001 and 
February 2002 letters, the RO advised the veteran of the VCAA 
and its effect upon his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The veteran elected not to appeal the October 1970 rating 
decision.  Therefore, that decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).  Such a final decision may, however, be reversed or 
amended where evidence establishes that it was a product of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  That 
regulation is of long standing, and has been codified in 
statute, at 38 U.S.C.A. § 5109A (West 2002).

B.  Discussion

The U.S. Court of Appeals for Veterans Claims has propounded 
a three-pronged test to determine whether CUE was present in 
a prior determination.  The criteria are:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed a the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

In Fugo v. Brown, 6 Vet. App. at 43-44, the Court refined and 
elaborated on the test set forth in Russell.  In Fugo, the 
Court stated that "CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. . . .  If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . . 
. that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."

The Board points out that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  A disagreement with how the 
facts were evaluated is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A CUE claim must be based upon the evidence in the record 
when the previous decision was rendered.  Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2001); see also Disabled 
American Veterans (DAV) v. Gober, 234 F.3d 682, 697 (Fed. 
Cir. 2000) (upholding 38 C.F.R. § 20.1403(a), pertaining to 
revision of Board decisions based upon CUE).

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error.  Moreover, 
"VA's breach of the duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  See Hazan v. Gober, 10 Vet.App. 511, 
522-23 (1997) (following Caffrey).

The law in effect at the time of the October 1970 rating 
decision provided, as they do today, that when an unlisted 
condition was encountered it was permissible to rate that 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, were closely analogous.  38 
C.F.R. § 4.20 (1970).  The veteran's service-connected right 
knee disability was evaluated as 0 percent disabling under 
Diagnostic Code 5299.  The use of DC 5299 represented a 
rating by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (1970) 
(providing for rating by analogy where a specific disability 
is not listed in the rating schedule).  The RO in 1970 
evaluated the right knee disability under this diagnostic 
code because there was no specific diagnostic code for 
postoperative residuals of an arthrotomy for removal of the 
medial meniscus of the right knee in the Rating Schedule.  
Id.  

In the October 1970 rating decision, the RO failed to include 
the code section to which it analogized the veteran's right 
knee disability.  However, at the time of the October 1970 
rating decision, under Diagnostic Code 5259, a 10 percent 
disability evaluation was warranted for cartilage, semilunar, 
removal of, symptomatic.  38 C.F.R. § 4.71a, DC 5259 (1970).

The record shows that, in October 1970, the rating board 
found that the evidence of record failed to demonstrate that 
the veteran had a symptomatic right knee and, thus, that a 
compensable disability evaluation was not warranted.  The 
August 1970 VA examination report reflected the veteran's 
complaint that his right knee bothered him "occasionally".  
Clinical findings included normal anatomical contours, no 
points of tenderness or pain, no limitation of motion, and 
that the knee was well stabilized.  The veteran walked and 
squatted normally, and X-ray examination at that time was 
reported as essentially normal.

The Board would agree with the veteran to the extent that his 
right knee disability should have been (and most likely was) 
evaluated under Diagnostic Code 5259.  In fact, there is 
nothing to indicate that the RO did not apply the rating 
criteria from this diagnostic code to his right knee 
disability.  Nonetheless, the fact remains that the criteria 
for a compensable evaluation under this code section required 
a "symptomatic" right knee and, in the RO's opinion, the 
medical evidence of record at that time simply did not 
support that conclusion.  See Luallen v. Brown, 8 Vet. 
App. at 95.  The medical evidence of record at the time 
supports the RO's finding.

Furthermore, at the time of the October 1970 rating decision, 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint warranted a 20 
percent disability evaluation.  38 C.F.R. § 4.71a, DC 5258 
(1970).  This code section was inapplicable to the veteran's 
disability, as DC 5258 was for dislocated semilunar cartilage 
(meniscus) that was symptomatic, e.g., frequent episodes of 
locking, pain, and joint effusion.  But the veteran was post-
operative at that time, not unoperated (as he would have to 
have been to have a "dislocated" meniscus).  Thus, DC 5258 
was not appropriately for application in the veteran's case.  
A dislocated meniscus required the presence of a meniscal 
tear, a fragment of which was in the joint space.

While the veteran argues that the October 1970 rating 
decision was clearly and unmistakably erroneous when it 
granted service connection for post-operative residuals of 
arthrotomy for removal of the medial meniscus of the right 
knee but did not award a compensable disability evaluation 
because the RO failed to consider application of Diagnostic 
Code 5259 for cartilage, semilunar, removal of, symptomatic, 
nevertheless, consideration of a determination of CUE must be 
based upon the record and law existing at the time of the 
1970 rating decision.  See Porter v. Brown, 5 Vet. App. 233, 
237 (1993).

The veteran argues that VA knew or should have known that his 
arthrotomy for removal of medial meniscus of the right knee 
was essentially removal of the semi-lunar cartilage 
referenced in Diagnostic Code 5259, and that such a 
determination would have resulted in the award of a 10 
percent disability evaluation.  In effect, the appellant 
asserts that the RO erred in not applying the proper code 
section to the veteran's right knee disability. 

The rating action in October 1970 held that the veteran's 
right knee disability warranted service connection but did 
not warrant a compensable disability evaluation at that time.  
The veteran's right knee disorder was evaluated under 
Diagnostic Code 5299, a code number used to represent 
unlisted disabilities and to rate them as analogous to 
another closely aligned code section.  Typically, the rating 
code would then be set forth as DC 5299-5259, with the second 
number representing the code section of the disability most 
closely related to the disorder at issue.  The Board 
recognizes that it is entirely understandable that the 
veteran would think that the RO failed to apply DC 5259 in 
October 1970.  Nevertheless, although it is not made clear in 
the record, there is nothing in the record to suggest that 
the RO did not evaluate the veteran's right knee disability 
under DC 5259, and it is more than likely that the RO rated 
the veteran's right knee disability analogous to DC 5259, for 
all the reasons described above.

The only basis for the rating board to have an assigned a 
compensable evaluation under Diagnostic Code 5259 waould have 
been if the veteran's right knee with removal of semilunar 
cartilage were symptomatic, e.g., with frequent episodes of 
"locking," pain, and effusion into the joint.  But there 
was no medical evidence of record at that time to support 
such a conclusion.  Aside from the veteran's report that his 
right knee bothered him occasionally, there were no clinical 
findings to demonstrate that the veteran's right knee was 
symptomatic at the time of the October 1970 rating decision.  
Nor was a compensable evaluation warranted under DC 5258, as 
that code section applied to dislocated semilunar cartilage 
that was symptomatic, while the veteran was post-operative, 
not unoperated.  Therefore, that code section was 
inapplicable to the veteran's right knee disability.  There 
was no evidence of compensable disability before the rating 
board in October 1970.  In fact, according to the October 
1970 rating action, the August 1970 VA examination report 
revealed essentially normal objective findings and the 
veteran's report that his right knee bothered him 
occasionally.  There was no evidence before the rating board 
in October 1970 demonstrating that the veteran's right knee 
disability warranted a compensable disability evaluation.  
See Luallen, Damrel, Porter, Caffrey, and Russell, supra.

The record shows that the rating action in October 1970 held 
that, while the record indicated that the veteran had injured 
his knee in service and service connection was warranted for 
postoperative residuals for an arthrotomy for removal of 
medial meniscus of the right knee, there were no clinical 
findings of right knee symptomatology to warrant a 
compensable disability evaluation.  Therefore, the facts of 
his case did not warrant the application of a compensable 
disability evaluation and the RO, in 1970, did not commit 
error in granting a noncompensable disability evaluation on 
that basis.  

Accordingly, the Board finds that the October 1970 rating 
decision which granted service connection for post-operative 
residuals for an arthrotomy for removal of the medial 
meniscus of the right knee and assigned a noncompensable 
disability evaluation was reasonably supported by the 
evidence of record and prevailing legal authority, and 
therefore was not clearly erroneous.  Furthermore, the RO, in 
1970, had before it the correct facts as they were known at 
that time, and did not incorrectly apply, or fail to apply, 
any provision of law or regulation extant at that time.  
Hence, the veteran's claim that there was CUE in the October 
1970 rating decision must be denied.


ORDER

The claim of CUE in the October 1970 rating decision, which 
granted service connection and a noncompensable disability 
evaluation for post-operative residuals of a arthrotomy for 
removal of the medial meniscus of the right knee, is denied.



REMAND

The Board has determined that additional development is 
needed in this case regarding the issues of (1) entitlement 
to a compensable evaluation for right knee postoperative 
residuals of an arthrotomy for removal of the medial 
meniscus, for the period from March 21, 1997, to June 18, 
2000; (2) entitlement to an evaluation in excess of 10 
percent for right knee instability, for the period running 
from June 19, 2000; (3) entitlement to an evaluation in 
excess of 10 percent for right knee osteoarthritis, for the 
period from June 19, 2000; and (4) entitlement to service 
connection for left knee and back disorders, claimed as 
secondary to the veteran's service-connected right knee 
disabilities.

In the interest of due process, the veteran's claims are 
REMANDED for the following action:

1.  The record indicates that the veteran was 
treated for a knee disorder by Dean T. Fochios, 
M.D., 7510 Fourth Avenue, Brooklyn, New York 11209, 
during the period from February 1998 to the 
present.  Please make arrangements to obtain 
complete clinical records, including X-ray films.
2.  The record indicates that the veteran was 
treated for right knee, left knee, and back 
disorders by Sandra M. Berman, M.D., 96 Joralemon 
Street, Brooklyn Heights, NY 11201, evidently 
during the period of June 2001 to the present.  
Make arrangements to obtain complete clinical 
records, including X-ray films.
3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
orthopedic examination to show the current severity 
of his service-connected right knee instability and 
osteoarthritis, and the etiology of any left knee 
and back disorders found to be present.  All 
indicated studies, including X-rays and range of 
motion studies in degrees, should be performed, and 
all clinical findings should be reported in detail.  
A.	Right Knee:  (1) The examiner should elicit 
all of the veteran's subjective complaints 
regarding his service-connected right knee 
and offer an opinion as to whether there is 
adequate pathology to support the level of 
each complaint.  All manifestations of 
current disability should be described in 
detail, including any orthopedic, and 
neurologic residuals, if any, found to 
result from the service-connected right 
knee instability and osteoarthritis.  (2) 
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the 
medical history, considered from the point 
of view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  (3) An opinion should be 
provided regarding whether pain due to the 
service-connected right knee instability 
and osteoarthritis significantly limits 
functional ability during flare-ups or with 
extended use.  It should be noted whether 
the clinical evidence is consistent with 
the severity of the pain and other symptoms 
reported by the veteran.  (4) The examiner 
also should indicate whether the affected 
joints exhibit weakened movement, excess, 
fatigability, or incoordination that could 
be attributed to the service-connected 
disability. 
B.	Left Knee and Back:  (1) The orthopedic 
examiner should assess the nature, severity 
and manifestations of any left knee or back 
disorder that may be present.  (2) The 
physician should proffer an opinion, with 
supporting analysis, as to whether it is at 
least as likely as not (i.e., at least a 
50-50-probability) that any currently 
diagnosed back or left knee disorder was 
caused or aggravated by the service-
connected right knee osteoarthritis and 
instability, or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).  (3) The degree of left 
knee or back disorder that would not be 
present but for the service-connected right 
knee osteoarthritis and instability should 
be identified. 
A rationale should be provided for all opinions 
offered.  The claims folder should be made 
available to the examiner for review prior to the 
examination, and the examination report should 
indicate whether such review was performed.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



